Title: To George Washington from Thomas Sim Lee, 5 April 1782
From: Lee, Thomas Sim
To: Washington, George


                        
                            SirAnnapolis 5th April 1782 In Council
                        
                        We are honored with your Excellency’s favor of the 4th Ulto—We will take measures to have Waggons Supplied to
                            the Officers who have Charge of the Goods for the British and German Prisoners at Frederick Town—and to prevent imposition
                            or molestation in this State. We have the honor to be with very high personal respect & Esteem Your Excelly’s Mo.
                            Obedt Servants
                        
                            Tho: S: Lee
                        
                    